Case: 4:17-cr-00524-JG Doc #: 79 Filed: 05/06/20 1 of 2. PageID #: 577


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                               :
UNITED STATES OF AMERICA,                      :               CASE NO. 4:17-cr-00524
                                               :
           Plaintiff,                          :
                                               :
                                               :               ORDER
vs.                                                            [Resolving Doc. 67]
                                               :
DAINON JONES,                                  :
                                               :
           Defendant.                          :
                                               :
                                               :


JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

       Defendant Dainon Jones seeks to amend his 28 U.S.C. § 2255 habeas corpus petition

under Fed. R. Civ. P. Rule 15. 1 For the reasons stated below, the Court finds this motion is

a successive § 2255 petition and TRANSFERS it to the Sixth Circuit for consideration.

       The relevant background is recounted in this Court’s order denying Jones’s 28

U.S.C. § 2255 petition. 2 In sum, in 2018, Jones pleaded guilty to conspiracy to possess

with intent to distribute a controlled substance. 3 Jones later filed a § 2255 petition arguing

five claims of ineffective assistance of counsel. 4 On November 25, 2019, this Court denied

all grounds for relief in Jones’s petition. 5 The Court denied a certificate of appealability. 6

       Jones now requests leave to amend or supplement his prior § 2255 petition to add a

claim of actual innocence. Despite Jones’s attempts to stylize his filing as a motion to

amend, it is properly construed as a successive § 2255 motion. 7 Under 28 U.S.C. §


       1
         Doc. 67.
       2
         Doc. 62.
       3
         Doc. 18.
       4
         Doc. 42.
       5
         Doc. 62.
       6
         Doc. 69.
       7
           Malone v. United States, No. 1:17CV2290, 2019 WL 7049805, at *2 (N.D. Ohio Dec. 23, 2019) (finding that
Case: 4:17-cr-00524-JG Doc #: 79 Filed: 05/06/20 2 of 2. PageID #: 578
Case No. 4:17-cr-00524
Gwin, J.

2244(b)(3), the Sixth Circuit must authorize a district court’s consideration of a successive

habeas motion. Until such permission is granted, the Court lacks jurisdiction to adjudicate

Defendant Jones’s claims. 8

         Jones also asks the court to “appoint counsel or grant evidentiary hearing” without

further argument. 9 The decision to appoint habeas counsel is within the discretion of the

court and required only in the interests of justice or due process. 10 No evidentiary hearing

is required because the Court lacks jurisdiction to consider Jones’s motion. Defendant has

to date demonstrated an ability to argue his respective position pro se. Accordingly, the

Court declines to appoint counsel.

         For the reasons stated above, the Court construes Jones’s Rule 15 motion as a

successive § 2255 petition and TRANSFERS it to the Sixth Circuit for consideration.




         IT IS SO ORDERED.

         Dated: May 6, 2020                                    s/       James S. Gwin
                                                               JAMES S. GWIN
                                                               UNITED STATES DISTRICT JUDGE




motion to amend § 2255 motion was successive motion because it sought to assert a new ground for relief and was filed
after appealing the denial of his initial habeas petition).
          8
            Moreland v. Robinson, 813 F.3d 315, 322 (6th Cir. 2016).
          9
            Doc. 67 at 9.
         10


                                                         -2-
